Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 1 of 22 PageID #: 585




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §          CASE NO. 4:15-CR-107 (1)
                                                  §
  ANGEL LABRA                                     §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Angel Labra’s (“Labra”) pro se Motion for

  Compassionate Release (#114), wherein he requests compassionate release based on his medical

  condition and his purported need to care for his elderly mother. The Government filed a response

  in opposition (#119). United States Probation and Pretrial Services (“Probation”) conducted an

  investigation and recommends that the court deny Labra’s motion for compassionate release.

  Having considered the pending motion, the Government’s response, Probation’s recommendation,

  the record, and the applicable law, the court is of the opinion that the motion should be denied.

  I.       Background

           On June 11, 2015, a grand jury in the Eastern District of Texas returned a single-count

  Indictment charging Labra and a codefendant with Conspiracy to Possess with Intent to Distribute

  Methamphetamine in violation of 21 U.S.C. § 846. On June 15, 2016, Labra pleaded guilty to

  the charged offense pursuant to a non-binding plea agreement. On November 3, 2016, the court

  sentenced Labra to 135 months’ imprisonment, followed by a 5-year term of supervised release.

  Labra is currently housed at Federal Correctional Institution Bastrop (“FCI Bastrop”), located in

  Bastrop, Texas. His projected release date is December 3, 2024.
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 2 of 22 PageID #: 586




  II.    Compassionate Release

         On December 21, 2018, former President Trump signed the First Step Act of 2018 into

  law. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part,

  amended 18 U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to

  reduce a defendant’s term of imprisonment:

         (A) the court, upon motion of the Director of the Bureau of Prisons (“BOP”), or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the [BOP] to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years of age, has served at least 30 years in
                prison, pursuant to a sentence imposed under section 3559(c), for the
                offense or offenses for which the defendant is currently imprisoned, and a
                determination has been made by the Director of the [BOP] that the
                defendant is not a danger to the safety of any other person or the
                community, as provided under section 3142(g);

                and that such a reduction is consistent with applicable policy statements
                issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         A.     Exhaustion of Administrative Remedies

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

  to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

  compassionate release.”), cert. denied, 141 S. Ct. 920 (2020); Tuozzo v. Shartle, No. 13-4897,


                                                  2
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 3 of 22 PageID #: 587




  2014 WL 806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate

  release because no motion for his release was filed by the BOP). The First Step Act amended

  § 3582(c) by providing a defendant the means to appeal the BOP’s decision not to file a motion

  for compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

  347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

  (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

  court may not grant a defendant’s motion for compassionate release unless the defendant has

  complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); Franco,

  973 F.3d at 467 (holding that the statutory requirement that a defendant file a request with the

  BOP before filing a motion for compassionate release in federal court “is not jurisdictional but that

  it is mandatory”); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the]

  exhaustion requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a

  mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

  exhaustion requirement . . . presents a glaring roadblock foreclosing compassionate release.”).

         Thus, before seeking relief from the court, a defendant must first submit a request to the

  warden of his facility to move for compassionate release on his behalf and then either exhaust his

  administrative remedies or wait for the lapse of 30 days after the warden received the request. 18

  U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (“The text . . . outlines two routes a defendant’s

  motion can follow to be properly before the court. Both routes begin with the defendant

  requesting that ‘the [BOP]’ ‘bring a motion on the defendant’s behalf.’”); United States v. Harris,

  812 F. App’x 106, 107 (3d Cir. 2020); United States v. Springer, 820 F. App’x 788, 791

  (10th Cir. 2020) (defendant “was required to request that the BOP file a compassionate-release


                                                   3
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 4 of 22 PageID #: 588




  motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at 595)); Alam,

  960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex.

  May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable authority to

  excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-day waiting

  period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

  Apr. 9, 2020))).

         Here, Labra is foreclosed from obtaining relief because he has not submitted a request for

  compassionate release to the warden of the facility where he is housed. Labra asserts that on June

  9, 2020, he made a request for home confinement, which he states was denied by the warden of

  FCI Bastrop on June 19, 2020. Although he claims that he attached the request and denial to his

  motion, he failed to do so and, thus, provided no evidence that he exhausted his administrative

  remedies. Indeed, in an affidavit submitted by the Government, James D. Crook (“Crook”), a

  supervisory attorney for the BOP, declares that he “requested a search of all available databases,

  files, emails, and information to obtain any and all BOP documents regarding Compassionate

  Release or Reduction in Sentence requests by inmate Angel Labra.” Crook further states, “BOP

  staff conducted a search of all relevant files for Compassionate Release or Reduction in Sentence

  requests by Labra to his Warden at FCI Bastrop[;] however[,] BOP staff did not find any such

  documents.” Thus, according to the BOP, there is no evidence that Labra submitted a request for

  compassionate release to the warden at FCI Bastrop.               United States v. Dodd, No.

  4:13-CR-182-SDJ, 2020 WL 7396527, at *2 (E.D. Tex. Dec. 17, 2020) (stating that “[i]n order

  to exhaust her administrative remedies, a prisoner must first present to the BOP the same grounds

  warranting release that the prisoner urges in her motion”); see Franco, 973 F.3d at 468


                                                   4
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 5 of 22 PageID #: 589




  (“Congress has commanded that a ‘court may not modify a term of imprisonment’ if a defendant

  has not filed a request with the BOP.”); Alam, 960 F.3d at 832 (“[B]ecause this exhaustion

  requirement serves valuable purposes (there is no other way to ensure an orderly processing of

  applications for early release) and because it is mandatory (there is no exception for some

  compassionate-release requests over others), we must enforce it.”); United States v. Garcia, No.

  CR 2:18-1337, 2020 WL 3000528, at *3 (S.D. Tex. June 2, 2020) (“While the Court sympathizes

  with Defendant’s plight, because he has failed to comply with the exhaustion requirements under

  § 3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it.”);

  United States v. Garcia-Mora, No. CR 18-00290-01, 2020 WL 2404912, at *2 (W.D. La. May

  12, 2020) (“Section 3582(c)(1)(A) does not provide [the court] with the equitable authority to

  excuse [the defendant’s] failure to exhaust his administrative remedies or to waive the 30-day

  waiting period.”); United States v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *2 (W.D.

  La. Apr. 20, 2020); see also Ross v. Blake, 578 U.S. 1174, 136 S. Ct. 1850, 1857 (2016)

  (“[J]udge-made exhaustion doctrines . . . remain amenable to judge-made exceptions,” whereas

  “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial

  discretion.”). Accordingly, at this time, the court does not have the authority to grant the relief

  Labra requests. Moreover, even if Labra had complied with the exhaustion requirement before

  filing the instant motion, nothing in his motion indicates that extraordinary and compelling reasons

  exist to release him from confinement.

         B.      Criteria for Release

         The United States Court of Appeals for the Fifth Circuit has held that when a defendant

  moves for compassionate release he must establish three criteria. United States v. Shkambi, 993


                                                   5
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 6 of 22 PageID #: 590




  F.3d 388, 392 (5th Cir. 2021).             First, he must meet one of two conditions listed in

  § 3582(c)(1)(A)—either the defendant has extraordinary and compelling reasons that warrant a

  reduction under 18 U.S.C. § 3582(c)(1)(A)(i) or the defendant is at least 70 years of age, has

  served at least 30 years in prison, and meets the additional requirements of 18 U.S.C.

  § 3582(c)(1)(A)(ii). Id. at 391. Second, the defendant “must show that compassionate release is

  consistent with the applicable policy statements from the [United States Sentencing Commission

  (“Commission”)].” Id. at 392. Third, the defendant “must convince the district judge to exercise

  discretion to grant the motion after considering the § 3553(a) factors.”1 Id.; accord United States

  v. Keys, 846 F. App’x 275, 276 (5th Cir. 2021); United States v. Cooper, 996 F.3d 283, 287 (5th

  Cir. 2021).

          Section 3582(c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that

  may merit compassionate release. Rather, Congress elected to delegate its authority to the

  Commission. See 28 U.S.C. § 994(t) (directing the Commission to “describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples”); Cooper, 996 F.3d at 287; Shkambi, 993 F.3d at 392.

  Prior to the passage of the First Step Act, the Commission issued a policy statement set forth in

  U.S.S.G. § 1B1.13, which, along with its commentary, describes what reasons qualify as



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable United States
  Sentencing Guideline (“U.S.S.G.”) provisions and policy statements; any pertinent policy statement of the
  Commission in effect on the date of sentencing; the need to avoid unwarranted disparities among similar
  defendants; and the need to provide restitution to the victim. 18 U.S.C. § 3553(a).

                                                       6
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 7 of 22 PageID #: 591




  extraordinary and compelling.2 However, § 1B1.13 references only motions filed by “the

  Director of the [BOP]”—not an individual defendant.3 Consequently, the Fifth Circuit has held

  that when a defendant files a motion for compassionate release on his own behalf, the

  Commission’s policy statement in § 1B1.13 is not applicable because that policy statement governs

  only motions filed by the Director of the BOP. Cooper, 996 F.3d at 287-88; Shkambi, 993 F.3d

  at 392. Nevertheless, while recognizing that they are not binding, the court finds that the

  Commission’s policy statement contained in § 1B1.13 and the commentary thereto inform its

  analysis as to what reasons may be deemed sufficiently extraordinary and compelling to warrant

  compassionate release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021)

  (“Although not dispositive, the commentary to § 1B1.13 informs [the court’s] analysis as to what

  reasons may be sufficiently ‘extraordinary and compelling’ to merit compassionate release.”);

  United States v. Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (upholding denial of compassionate

  release and recognizing that the court was guided in its analysis by the commentary to U.S.S.G.

  § 1B1.13).




          2
            In Application Note 1 to § 1B1.13 of the U.S.S.G., the Commission defined “extraordinary and
  compelling reasons” to include the following four categories of circumstances: (i) certain medical
  conditions of the defendant; (ii) the defendant is 65 years or older and meets other requirements; (iii) the
  defendant’s family has specified needs for a caregiver; and (iv) other reasons in the defendant’s case that
  establish an extraordinary and compelling reason. U.S.S.G. § 1B1.13 cmt. n.1.
          3
           U.S.S.G. § 1B1.13 was last amended on November 1, 2018. The Commission has, to date, been
  unable to amend § 1B1.13 to incorporate the changes wrought by the First Step Act due to the lack of a
  quorum. The Commission consists of seven voting members and, per statute, requires four members for
  a quorum to amend the guidelines. 28 U.S.C. §§ 991(a), 994(a). At present, the Commission has only
  one voting member.

                                                       7
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 8 of 22 PageID #: 592




                 1.      Medical Condition

         In the instant motion, Labra, age 51, contends that he is eligible for compassionate release

  due to his medical condition. Specifically, Labra claims that extraordinary and compelling reasons

  exist because he has diabetes, high blood pressure (hypertension), and high cholesterol

  (hyperlipidemia). Although not binding on the court, § 1B1.13 suggests that extraordinary and

  compelling reasons exist regarding a defendant’s medical condition when the defendant is

  “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

  trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

  “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

  physical or mental health because of the aging process, that substantially diminishes the ability of

  the defendant to provide self-care within the environment of a correctional facility and from which

  he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

         Here, when interviewed by Probation in connection with his Presentence Investigation

  Report (“PSR”), prepared on August 12, 2016, Labra reported that he had diabetes, hypertension,

  tuberculosis, and an unidentified heart condition. At that time, Labra denied having a primary

  care physician but reported taking unknown medications. The PSR also reveals that in 2016, he

  was 5 feet, 2 inches tall and weighed 160 pounds, giving him a body mass index (“BMI”) of 29.3

  and rendering him overweight.4 On July 11, 2019, R. Gupta, M.D., C.D. (“Dr. Gupta”),

  determined that Labra had a BMI between 30.0 and 30.9, making him obese. According to




         4
           According to the Centers for Disease Control and Prevention (“CDC”), an adult with a BMI
  between 18.5 and 24.9 is considered normal; an adult with a BMI between 25 and 29.9 is considered
  overweight; and an adult with a BMI above 30 is considered obese.

                                                   8
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 9 of 22 PageID #: 593




  Labra’s most recent BOP medical records, Dr. Gupta’s diagnosis of Labra’s obesity remains

  current.

          Labra’s medical records confirm that he has Type 2 diabetes. Labra’s most recent A1c

  readings were 8.5% on October 19, 2020, 8.0% on April 24, 2020, and 8.6% on January 7,

  2020.5 He is prescribed glipizide to control his diabetes. Labra is not insulin-dependent, as noted

  in a medical record dated March 11, 2021. Labra also has a history of essential hypertension.

  According to a BOP medical record generated on July 26, 2021, Labra’s hypertension is now in

  remission and has been since January 3, 2019. His most recent blood pressure readings were

  130/78 and 139/85 on May 7, 2021, 143/73 on March 11, 2021, and 125/78 on May 11, 2020.6

  Hence, Labra appears to be “at risk” for high blood pressure but does not currently have the

  condition. Furthermore, Labra has been diagnosed with hyperlipidemia (high cholesterol). He

  is prescribed atorvastatin to manage it. He is also prescribed aspirin on a daily basis.

          In addition, Labra’s medical records indicate that he suffers from an unspecified metabolic

  disorder and an unspecified prostate disorder.         Probation further notes that he previously

  experienced work-related injuries to his arm and shoulder while incarcerated. There is no

  indication in Labra’s medical records that he is receiving treatment for these maladies. Labra is

  currently classified as a BOP medical Care Level 2 inmate. According to the BOP’s Clinical

  Practice Guidance, dated May 2019, Care Level 2 inmates “are stable outpatients who require


          5
           A hemoglobin A1c test is a method for measuring blood sugar. According to the CDC, a normal
  A1c level is below 5.7%, a level of 5.7% to 6.4% indicates prediabetes, and a level of 6.5% or more
  denotes diabetes.
          6
           According to the CDC, a “Normal” systolic level is less than 120 mm Hg with a diastolic of less
  than 80 mm Hg; the “At Risk” systolic range is 120 to 139 mm Hg with a diastolic range of 80 to 89 mm
  Hg; and a “High Blood Pressure” systolic level is 140 mm Hg or higher with a diastolic of 90 mm Hg or
  higher.

                                                     9
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 10 of 22 PageID #: 594




  clinician evaluations monthly to every 6 months. Their medical and mental health conditions can

  be managed through routine, regularly scheduled appointments with clinicians for monitoring.

  Enhanced medical resources, such as consultation or evaluation by medical specialists, may be

  required from time to time.”

          Thus, none of Labra’s medical conditions are terminal or substantially diminish his ability

  to provide self-care, nor do they otherwise present extraordinary and compelling reasons justifying

  compassionate release. See Thompson, 984 F.3d at 433. To the contrary, Labra’s conditions are

  all being monitored and are managed with medication, as needed.                    See id.    The court

  acknowledges that some of Labra’s underlying medical conditions—namely, diabetes,

  hypertension, and obesity, according to the CDC website, can make him more likely to become

  severely ill should he contract COVID-197; nonetheless, such commonplace afflictions as diabetes,

  hypertension, and obesity do not make Labra’s case “extraordinary.” See id. at 434.

          According to the CDC, 34.2 million people in the United States, approximately 10.5% of

  the population, have diabetes.6 Of those, 90 to 95% have Type 2 diabetes. Due to its prevalence,

  diabetes cannot be deemed “extraordinary” in order to merit compassionate release. See United

  States v. Hodgin, No. 4:15-CR-40110-02-KES, 2021 WL 928179, at *3 (D.S.D. Mar. 11, 2021)

  (denying compassionate release to inmate who suffers from Type 2 diabetes, hypertension,

  hyperlipidemia, kidney disease, arthritis, and several other medical conditions); United States v.

  Williams, No. CR 15-83-SDD-EWD, 2021 WL 414825, at *3 (M.D. La. Feb. 5, 2021) (denying

  compassionate release to inmate with Type 2 diabetes and obesity because there was no evidence


          7
           In relevant part, the CDC states that adults who have diabetes (Type 2) or heart conditions (such
  as hypertension) or those who are overweight or obese can be more likely to become severely ill from
  COVID-19.

                                                     10
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 11 of 22 PageID #: 595




  these conditions had diminished his ability to provide self-care within the facility); United States

  v. Cotto, No. CV 16-36, 2020 WL 5761192, at *2 (E.D. La. Sept. 28, 2020) (recognizing the

  seriousness of diabetes and obesity but denying compassionate release because inmate had not

  shown that he was unable to take care of himself within the confines of the facility or that the BOP

  could not manage his medical conditions appropriately in view of medical records showing that

  he was being administered the necessary care); United States v. Dressen, No.

  4:17-CR-40047-01-KES, 2020 WL 5642313, at *3 (D.S.D. Sept. 22, 2020) (denying

  compassionate release because the defendant did not identify “how his Type 2 diabetes prevents

  him from providing self-care in a correctional facility setting or how it amounts to extraordinary

  and compelling circumstances”); United States v. Jeffers, 466 F. Supp. 3d 999, 1007 (N.D. Iowa

  2020) (finding that the defendant had not demonstrated extraordinary and compelling

  circumstances when his diabetes and hypertension were controlled, monitored, and managed by

  the BOP).

         Data from the CDC indicate that 45% of the adults in the United States (108 million) have

  hypertension, and of those, only about 24% have their condition under control. Additionally,

  more than 12% of the adult population of the United States (29 million) has high cholesterol.

  Hence, high blood pressure and high cholesterol also cannot be considered “extraordinary” in

  order to warrant compassionate release. See Thompson, 984 F.3d at 434 (noting that neither

  hypertension nor high cholesterol made the defendant’s case “extraordinary” because “nearly half

  of the adult population in the United States suffers from hypertension” and “roughly 12% of

  Americans suffer from high cholesterol”); United States v. Durham, No. 3:18-cr-251-MOC-DCK-

  1, 2020 WL 5577884, at *2 (W.D.N.C. Sept. 17, 2020) (finding the fact that the defendant has


                                                  11
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 12 of 22 PageID #: 596




  hypertension, a condition that may increase his risk for severe illness from COVID-19, without

  more, does not present an “extraordinary and compelling reason” for compassionate release);

  United States v. Wilson, No. 2:18cr132, 2020 WL 4901714, at *5 (W.D. Wash. Aug. 20, 2020)

  (rejecting the notion that inmate’s hypertension claim was sufficient to justify early termination

  of sentence).

         Moreover, the CDC states that 42.5% of the adult population in the United States is obese

  and 73.6% is overweight. Thus, because obesity is pervasive in this country, it does not constitute

  “extraordinary” circumstances that would justify compassionate release. See United States v.

  Harmon, 834 F. App’x 101, 101 (5th Cir. 2021) (affirming denial of compassionate release to a

  52-year-old woman who was obese with a body mass index of 36); United States v. Grant, No.

  16-00172-01, 2021 WL 149308, at *4 (W.D. La. January 15, 2021) (noting that “while obesity

  is an underlying medical condition that poses increased risk of severe illness from COVID-19,

  courts have found that obesity—alone or even paired with other medical conditions—does not

  provide adequate grounds for compassionate release”); United States v. Sentimore, No. 04-382,

  2020 WL 7630778, at *2 (E.D. La. Dec. 22, 2020) (finding that defendant’s morbid obesity did

  not rise to the level of an extraordinary and compelling circumstance that would justify his early

  release); United States v. Gordon, No. 15-20609, 2020 WL 3971013, at *3 (E.D. Mich. July 14,

  2020) (denying compassionate release to an obese defendant, reasoning that because “42.4% of

  American adults are obese and [an] additional 32% are overweight,” obesity “is not a condition

  so [extraordinary] that injustice would result if the relief is not granted”).

         In this instance, Labra’s BOP records reveal that he is housed in general population, is

  ambulatory, has no medical restrictions, has regular duty work assignments, is cleared for food


                                                   12
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 13 of 22 PageID #: 597




  service, and his current work detail is food service. He is also able to provide self-care in the

  institutional setting and is not limited in his activities of daily living. Clearly, his medical

  afflictions did not hamper or prevent him from committing his offense of conviction or engaging

  in prior criminal activities. Thus, Labra has failed to establish the existence of medical conditions

  that would constitute extraordinary and compelling reasons to reduce his sentence.

                 2.      Family Circumstances

         Labra contends that his family circumstances present extraordinary and compelling reasons

  that justify compassionate release. As explained above, although the court is not bound by

  § 1B1.13 or the commentary thereto, the court views the commentary as informative of its analysis

  as to what reasons may be sufficiently extraordinary and compelling to merit compassionate

  release. See Shkambi, 993 F.3d at 392; see also Thompson, 984 F.3d at 433. The U.S.S.G.

  acknowledges that extraordinary and compelling reasons may exist with respect to a defendant’s

  family circumstances, under the following conditions: (i) “[t]he death or incapacitation of the

  caregiver of the defendant’s minor child or minor children” or (ii) “[t]he incapacitation of the

  defendant’s spouse or registered partner when the defendant would be the only available caregiver

  for the spouse or registered partner.” U.S.S.G. § 1B1.13 cmt. n.1(C)(i)-(ii). While the U.S.S.G.

  does not provide a definition of “incapacitation,” “[f]or guidance [on what constitutes]

  ‘incapacitation,’ courts look to the BOP’s non-binding Program Statement for processing

  compassionate release requests.” United States v. White, No. CR16-40, 2021 WL 1721016, at

  *4 (E.D. La. Apr. 30, 2021); United States v. Bolden, No. 16-320, 2020 WL 4286820, at *4

  (W.D. Wash. July 27, 2020) (consulting the BOP’s relevant Program Statement for guidance);

  United States v. Doolittle, No. 19-501, 2020 WL 4188160, at *2 (D.N.J. July 21, 2020) (same);


                                                   13
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 14 of 22 PageID #: 598




  United States v. Collins, No. 15-10188, 2020 WL 136859, at *4 n.13 (D. Kan. Jan. 13, 2020)

  (noting that although the Program Statement is specifically meant for use by the BOP, it

  “provide[s] guidance for courts as well”).

          Here, Labra asserts that he wishes to be a caregiver for his 92-year-old mother,8 who lives

  alone and reportedly suffers from diabetes and asthma. He does not contend that his mother is

  incapacitated or that she cannot carry on the activities of daily living. In this instance, Labra’s

  purported desire to care for his mother does not constitute extraordinary and compelling reasons

  warranting compassionate release. See United States v. Silverlight, No. 4:12-CR-201-YGR, 2021

  WL 1736864, at *3 (N.D. Cal. May 3, 2021) (holding that the defendant’s arguments for “release

  to care for members of her family [including her minor children] do not rise to the level of

  ‘extraordinary and compelling’ circumstances warranting reduction of her sentence”); United

  States v. Envert Francisco-Ovalle, No. 18-CR-526-AJN, 2021 WL 123366, at *3 (S.D.N.Y. Jan.

  13, 2021) (“Defendant’s desire to provide financial support for his family, while . . . admirable,

  applies broadly to incarcerated persons and does not in itself provide extraordinary and compelling

  reasons justifying release.”); United States v. Goldberg, No. CR 12-180 (BAH), 2020 WL

  1853298, at *4 (D.D.C. Apr. 13, 2020) (noting that a desire to care for one’s elderly parents does

  not constitute an extraordinary and compelling reason because “[m]any, if not all inmates, have

  aging and sick parents.” (quoting United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305,

  at *2 (S.D. Ohio July 16, 2019))).



          8
           The court questions the accuracy of Labra’s contentions. According to his PSR, his mother was
  69 years old in 2016, making her only 74 years old at this time. His father had already passed, and his
  mother was living in Ixmiquilpan, Hidalgo, Mexico. Labra further stated that he planned to return to the
  Brownsville, Texas, area upon release from prison, not to Ixmiquilpan—almost 1,000 miles away.

                                                    14
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 15 of 22 PageID #: 599




         Moreover, Labra has not shown that he is the only available cargiver for his mother.

  According to his PSR, Labra has nine adult siblings, all of whom reside in Ixmiquilpan, where

  his mother lives, who could assist in her care. Additionally, Labra has fourteen children.

  According to his PSR, Labra “does not provide support or communicate with any of his children.”

  Nevertheless, half of his children are now adults, ranging in age from 18 to 26. Four of his adult

  children—Blanca-Jacqueline (18), Leslie-Naomi (19), Carlos-Osiel (20), and Jose-Angel (26)—also

  live in Mexico. See United States v. Blevins, No. 5:09-CR-15-DCB-JCS, 2020 WL 3260098, at

  *5 (S.D. Miss. June 16, 2020) (denying compassionate release because Defendant was not “the

  only available caregiver for the spouse or registered partner”); United States v. Crandle, No. 10-

  35, 2020 WL 2188865, at *4 (M.D. La. May 6, 2020) (denying request for relief and noting that

  “the court has before it no information as to why other relatives cannot care for [the defendant’s]

  parents”). Moreover, Labra furnishes no documentation verifying his mother’s age or illness or

  the extent, if any, of her disability. Hence, Labra’s family circumstances do not establish that he

  is entitled to early release from prison.

                 3.      Other Reasons

         Labra also seeks compassionate release due to his post-sentence rehabilitation and the

  presence of COVID-19 in prison.

                         a.      Rehabilitation

         Labra maintains that his post-sentence rehabilitation, evidenced by the courses and

  programs he has completed, establishes extraordinary and compelling reasons for compassionate

  release. Although Labra provides the court with a list of commendable achievements and goals,

  he has not presented sufficient grounds for compassionate release. While the court may consider


                                                  15
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 16 of 22 PageID #: 600




  rehabilitation efforts, “[r]ehabilitation of the defendant alone shall not be considered an

  extraordinary and compelling reason.” 28 U.S.C. § 994(t); see Shkambi, 993 F.3d at 392; United

  States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020) (holding that a district court’s discretion

  in sentencing is broad; however, there is a “statutory limit on what a court may consider to be

  extraordinary and compelling . . . [and] ‘[r]ehabilitation . . . alone shall not be considered an

  extraordinary and compelling reason.’” (quoting 28 U.S.C. § 994(t))); United States v. Hudec,

  No. CR 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 19, 2020) (“While the Court is

  permitted to consider post-sentencing rehabilitation in determining whether to grant an eligible

  defendant a sentence reduction, it is not authorized to grant a reduction based upon post-sentencing

  rehabilitation alone.”); cf. United States v. Whitehead, 986 F.3d 547, 551 (5th Cir. 2021)

  (upholding the denial of a sentence reduction from a life sentence and finding that the court may,

  but is not required, to consider a defendant’s post-conviction rehabilitative efforts when evaluating

  a motion for reduction under § 404 of the First Step Act).

                         b.      COVID-19

         Labra also maintains that if he contracts COVID-19 it will be fatal for him due to prison

  overcrowding and there being no way to distance himself from other inmates. Nevertheless, as

  of August 2, 2021, the figures available at www.bop.gov list 0 inmates (out of a total inmate

  population of 980) and 0 staff members at FCI Bastrop as having confirmed positive cases of

  COVID-19, 369 inmates and 43 staff members who have recovered, and 1 inmate who succumbed

  to the disease. Thus, it appears that the facility where Labra is housed is handling the outbreak

  appropriately and providing adequate medical care.




                                                   16
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 17 of 22 PageID #: 601




         Although Labra expresses legitimate concerns regarding COVID-19, he does not establish

  that the BOP cannot manage the outbreak within his correctional facility or that the facility is

  specifically unable to treat Labra, if he were to contract the virus and develop COVID-19

  symptoms, while incarcerated. See Thompson, 984 F.3d at 435 (“Fear of COVID doesn’t

  automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere existence of

  COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release, especially considering BOP’s statutory role, and its

  extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks, No. CR

  15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot equate the

  generalized fear of COVID-19 to an extraordinary and compelling reason to support compassionate

  release, nor will it undermine BOP’s criteria to determine eligibility for sentence reductions or

  home confinement.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at

  *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or the mere fear

  of contracting an illness in prison are insufficient grounds to establish the extraordinary and

  compelling reasons necessary to reduce a sentence.” (quoting United States v. Koons, 455 F.

  Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451 F. Supp. 3d 651, 656 (M.D.

  La. 2020) (finding the defendant had failed to present extraordinary and compelling reasons to

  modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

  and he “cites no authority for the proposition that the fear of contracting a communicable disease

  warrants a sentence modification”). Furthermore, contracting the virus while incarcerated, even

  in conjunction with preexisting health conditions, is insufficient to establish exceptional and

  compelling circumstances warranting compassionate release. See United States v. Jackson, No.


                                                  17
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 18 of 22 PageID #: 602




  3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

  failed to present extraordinary and compelling reasons for compassionate release despite suffering

  from previous underlying health conditions and testing positive for COVID-19).

         Moreover, the BOP is in the process of administering the COVID-19 vaccine to inmates

  and staff. To date, the BOP has administered approximately 205,728 doses of the vaccine.

  According to www.bop.gov, FCI Bastrop, where Labra is housed, has fully inoculated 1,053

  inmates and 144 staff members. Indeed, according to Labra’s BOP medical records, he received

  the first dose of the Pfizer-BioNTech vaccine on March 30, 2021, and the second dose on April

  20, 2021. In the Fifth Circuit and elsewhere, courts have denied early release to inmates with a

  variety of medical conditions who have been vaccinated for COVID-19. See United States v.

  Parham, No. 1:19-CR-133-LG-RHW-1, 2021 WL 1911899, at *2 (S.D. Miss. May 12, 2021)

  (finding that “generalized concerns of contracting COVID-19[] are not an ‘extraordinary and

  compelling reason’” where the defendant had received the COVID-19 vaccine); United States v.

  Schad, No. CR 2:17-225-3, 2021 WL 1845548, at *4 (S.D. Tex. May 5, 2021) (denying

  compassionate release where the defendant had been fully vaccinated against COVID-19); United

  States v. Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021)

  (denying compassionate release and noting that “[a]lthough Defendant suffers from several chronic

  medical conditions, his vaccination significantly mitigates the risk that he will contract

  COVID-19”); United States v. Beltran, No. 6:16-CR-00004, 2021 WL 398491, at *3 (S.D. Tex.

  Feb. 1, 2021) (denying compassionate release to a high-risk inmate with myriad underlying

  medical conditions who received the vaccine, finding that “vaccination significantly reduces [the]

  risk of contracting COVID-19 or experiencing complications related to a COVID-19 infection.”);


                                                 18
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 19 of 22 PageID #: 603




  accord United States v. Nunez-Arias, No. CR H-16-436, 2021 WL 1537323, at *3 (S.D. Tex.

  Apr. 19, 2021).

         Moreover, it is well settled that “compassionate release is discretionary, not mandatory.”

  United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). In exercising its discretion, the

  court finds that Labra has failed to establish that his medical condition or other reasons exist that

  would constitute extraordinary and compelling reasons to reduce his sentence and release him from

  confinement.

         C.      Section 3553(a) Factors

         The court further finds that compassionate release is not merited in light of the applicable

  factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to

  consider the § 3553(a) factors before granting compassionate release); Keys, 846 F. App’x at 276;

  Shkambi, 993 F.3d at 392; Thompson, 984 F.3d at 435 n.11 (collecting cases); Chambliss, 948

  F.3d at 693-94. Labra’s offense of conviction stems from his participation in a drug-trafficking

  conspiracy involving the distribution of 500 grams or more of a mixture or substance containing

  a detectable amount of methamphetamine or 50 grams or more of methamphetamine (actual).

         On April 20, 2015, Labra and codefendant Brenda Gonzalez (“Gonzalez”) were on a

  Greyhound bus in Denton, Texas. Agents from the Drug Enforcement Administration boarded

  the bus and made contact with several bus passengers, including Labra and Gonzalez. Law

  enforcement conducted a consensual search of Gonzalez’s bag and located a package wrapped in

  aluminum foil at the bottom. Gonzalez told officers that the package belonged to Labra and

  claimed that she was unaware of its contents. The package was seized, and the contents were




                                                   19
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 20 of 22 PageID #: 604




  subsequently tested. Laboratory reports indicated that the package contained 980 grams of

  methamphetamine (actual).

         Labra’s criminal history begins at age 19 and includes prior convictions for aiding and

  abetting and alien smuggling. He was also arrested five times from 2006 to 2015, for offenses

  ranging from theft, bringing in, transporting, and harboring aliens, aiding and abetting, and

  manufacturing and delivery of a controlled substance. While incarcerated, Labra has been found

  guilty of several disciplinary violations, which include possessing a non-hazardous tool, possessing

  an unauthorized item (2), being unsanitary or untidy, and lying or falsifying a statement. In view

  of the nature and circumstances of his offense of conviction, his criminal history, and his prison

  disciplinary record, the court cannot conclude that Labra’s early release from prison would afford

  adequate deterrence or protect the public, as he continues to pose a danger to other persons and

  to the community as a whole.

         Furthermore, granting Labra compassionate release would fail to provide just punishment

  for his offense and promote respect for the law. In Chambliss, the Fifth Circuit upheld the denial

  of compassionate release due to the defendant’s not yet having served a sufficient portion of his

  sentence. 948 F.3d at 694. The district court determined that the defendant’s terminal illness

  “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’ and that he ‘[did]

  not present a danger upon release,’” but denied release because “releasing [the defendant] after

  serving only 14 years of a 30-year sentence minimizes both the impact of [the defendant’s] crime

  and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the

  § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of his sentence

  would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to criminal


                                                  20
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 21 of 22 PageID #: 605




  conduct.’” Chambliss, 948 F.3d at 693-94; see Thompson, 984 F.3d at 434-35 (observing that

  the courts that have granted compassionate release “largely have done so for defendants who had

  already served the lion’s share of their sentences and presented multiple, severe, health

  concerns”).   In the instant case, releasing Labra after he has served only 75 months (or

  approximately 62%) of his 135-month sentence would similarly minimize the impact of his crime

  and the seriousness of his offense as well as fall short of providing just punishment and adequate

  deterrence to criminal conduct.

         As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant]

  will behave if he were to be released is how he behaved in the past, and his track record is a poor

  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, Labra’s track record is

  similarly a poor one. In this instance, there is no reason to believe that Labra would not revert

  to engaging in criminal activities and dealing drugs if released from prison at this time.

  III.   Conclusion

         In sum, Labra has failed to satisfy his burden of showing the necessary circumstances to

  warrant relief under the statutory framework to which the court must adhere. See United States

  v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

  rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

  sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

  455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

  “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every




                                                  21
Case 4:15-cr-00107-MAC-KPJ Document 124 Filed 08/02/21 Page 22 of 22 PageID #: 606




  prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

  every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

         Consistent with the foregoing analysis, Labra’s pro se Motion for Compassionate Release

  (#114) is DENIED.


          SIGNED at Beaumont, Texas, this 2nd day of August, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               22
